Citation Nr: 0817472	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disabilty.

2.   Entitlement to an initial rating in excess of 10 percent 
for service-connected chronic lumbosacral strain with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1955 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain with 
degenerative changes has not been manifested by forward 
flexion of the thoracolumbar spine not greater than 60 
degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or where there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or by incapacitating 
episodes.  

2.  There is mild incomplete paralysis of the sciatic nerve 
of the right leg.     


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected chronic lumbosacral strain with 
degenerative changes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 (2007).

2.  The criteria for a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right leg 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2005, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim. In July 2006,  the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for chronic lumbosacral strain with degenerative changes.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
February 2006, he was afforded a formal VA spine examination.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or 
combined range of motion of the 
thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Diagnostic Code for intervertebral disc syndrome (DC 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.   38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 5.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.  The 
veteran's spine disability has been rated 10 percent 
disabling under DC 5243- 5237 for intervertebral disc 
syndrome and lumbosacral strain.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, a higher 
rating of 20 percent is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  On VA 
examination in February 2006, the veteran demonstrated 
forward flexion to 75 degrees, extension to 10 degrees, left 
lateral rotation to 20 degrees, right lateral rotation to 30 
degrees, and left and right lateral bending of 30 degrees.  
The examiner noted that the veteran had a normal gait and 
posture.  Muscle spasm with no tenderness in the lumbar spine 
was also noted.  Accordingly, the requirements for a higher 
rating are not met.  

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post-
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  The February 2006 VA 
examination report noted that there were no incapacitating 
episodes in the past 12 months requiring medical attention.  
Accordingly, the veteran is not entitled to a rating higher 
than 10 percent based upon incapacitating episodes.  
38 C.F.R. § 4.71a, DC 5243.  

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, on VA examination 
in February 2006, the veteran demonstrated forward flexion to 
75 degrees, extension to 10 degrees, left lateral rotation to 
20 degrees, right lateral rotation to 30 degrees, and left 
and right lateral bending of 30 degrees.   The requirements 
for a higher rating of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine - forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - are not 
shown by the evidence of record. 

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The February 2006 VA examination report 
noted that there were no flare-ups.  Without credible 
evidence of additional limitation, the Board concludes that 
the current 10 percent evaluation for the service-connected 
chronic lumbosacral strain with degenerative changes 
adequately portrays any functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of his lumbar spine. See DeLuca, supra, see also 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The record demonstrates neurologic abnormalities associated 
with the veteran's service-connected chronic lumbosacral 
strain with degenerative changes.  Accordingly, the Board 
will evaluate the veteran's neurological manifestations 
pursuant to DC 8520.  Under this provision, complete 
paralysis of the sciatic nerve warrants n 80 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8520.  Incomplete 
paralysis of the sciatic nerve is evaluated as follows: 
severe, with marked muscle atrophy (60 percent); moderately 
severe (40 percent); moderate (20 percent); and mild (10 
percent).  Id. 

The February 2006 VA examination report noted a history of 
radiation to the left lower extremity in a non-radicular 
fashion.  Motor examination was 5/5, reflexes were 1 plus and 
symmetric, straight leg raise testing was negative, and there 
were no non-organic physical findings.  A July 2006 VA 
treatment record noted the veteran's complaint of pain 
radiating from his back into his right buttock, down his 
posterior thigh and into the knee and upper posterior calf.  
Physical examination at the time showed straight leg raising 
on the right was positive for low back and buttock pain on 
the right.  An August 2006 VA treatment record noted the 
veteran's complaints of pain radiating to his right leg which 
manifested in a dull constant and sometimes shooting nature; 
he has this pain for the last few years and it has not 
changed.  There were no bladder or bowel problems, weakness, 
or numbness associated with the pain.  On motor testing, 
strength was 5/5 for the right upper extremity; 5/5 for the 
left upper extremity; 4+/5 for the right lower extension 
(knee extension and dorsiflexion, the rest was 5/5; 5/5 for 
the left lower extremity.  Coordination was intact as to 
finger to nose, heel to shin, and rapid alternating 
movements.  Sensory evaluation was intact to light touch, 
pinprick, temperature, proprioception, and vibratory sense.  
Reflexes were noted as follows:  2+ on both the left and 
right sides for triceps, biceps, brachioradialis, patellar; 
1+ for Achilles bilaterally; and plantar response was down 
bilaterally.  MRI of the lumbar spine demonstrated asymmetric 
disc protrusion to the right L4-5 resulting in canal and 
right lateral recess stenosis and mild spondylosis of the 
lower lumbar spine.  An impression of L4-5 radiculopathy was 
noted. 

Evidence of record does not indicate complete paralysis of 
the sciatic nerve.  The evidence shows that the veteran has 
radiculopathy and complained of pain radiating to his right 
leg (the Board notes that he also complained of radiation to 
the left lower leg but it was characterized as nonradicular).  
In light of his symptoms and clinical findings, the Board 
concludes that these neurologic abnormalities approximate no 
more than slight incomplete paralysis of the sciatic nerve 
and a 10 percent evaluation is warranted for the lower right 
extremity under DC 8520.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's chronic lumbosacral strain with 
degenerative changes or mild incomplete paralysis of the 
sciatic nerve of the right leg was more than 10 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Finally, the veteran has not been hospitalized for his 
disability.  The veteran has indicated that he retired from 
his employment as a truck driver in 1984 due to his back 
pain.  However, the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).



ORDER

An initial rating in excess of 10 percent for service-
connected chronic lumbosacral strain with degenerative 
changes is denied.  

A rating of 10 percent for mild incomplete paralysis of the 
sciatic nerve of the right leg is allowed, subject to the 
regulations pertinent to the disbursement of monetary funds.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

The veteran essentially contends that he currently has a 
right knee disability related to an injury during service.  
Service medical records, including the examination report at 
service discharge, are negative for any complaints of 
findings of a right knee disability.  However, the record 
currently shows that the veteran has a right knee disability, 
to include mild to moderate degenerative joint disease and 
chondromalacia patella.  

In the alternative, the veteran has also asserted that his 
right knee disability is secondary to his service-connected 
back disability.  As he e is service-connected for chronic 
lumbar strain with degenerative disc disease and 
osteoarthritis and the record reflects treatment for a 
current right knee disability, he should be afforded an 
examination to ascertain whether his right knee disability is 
related to service-connected lumbar spine disability.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation; 
see 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination of the right knee.  The 
claims file and a copy of this Remand 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed in 
conjunction with the examination.  

For any right knee disability 
exhibited, the examiner should opine 
whether there is a 50 percent 
probability or greater that it is 
related to service.  

The examiner should also opine whether 
there is a 50 percent probability or 
greater that any current right knee 
disability is related to his service-
connected lumbar spine disability.  
He/she should also address whether 
service-connected lumbar spine 
disability aggravated, contributed to, 
or accelerated the right knee 
disability.  The examiner must state to 
what extent, in terms of a percentage, 
did it so contribute, as compared to 
the natural progress of the condition.  
The examiner should provide the 
rationale for the opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state. 

2.	Readjudicate the veteran's claim for 
service connection for a right knee 
disability.  If any action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


